The plaintiff in error, Clifton C. Smith, was convicted of manslaughter in the first degree, and his punishment assessed at 15 years' imprisonment in the state penitentiary, on an information charging that in Payne county on the 28th day of February, 1919, the defendant, Clifton C. Smith, did kill and murder one Carl W. Skeen, by shooting him with a pistol. From the judgment rendered in accordance with the verdict on the 3rd day of October, 1919, an appeal was taken by filing in this court on February 20, 1920, a petition in error and case-made. In the meantime, the defendant, having failed to give a supersedeas bond, was committed to the state penitentiary. On June 22, 1921, his counsel of record filed with the clerk of this court a motion to dismiss the appeal; which motion is sustained and the appeal herein is dismissed.